DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
This office action is responsive to the amendment filed on 03/29/22.  As directed by the amendment: claims 20, 22, 28, and 30 have been amended; claim 31 has been cancelled; and claims 34-39 have been added.  Thus, claims 1, 20-30, and 32-39 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “quantifying effects of weld spatters on the quality of the welding process from the first value and the second value” which is unclear with regard to what “effects” are referenced with regard to weld spatter.   Appropriate correction is required.   
Claim 22 recites “evaluating the quantified indentation depth … when evaluating the quality of the welding process using the control unit”, it is unclear what is being evaluated with regard to the quantified indentation depth?   Appropriate correction is required.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, 23-27, and 29, 30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Heinz (DE 10144286) in view of Winter (DE 2811834)
With regard to claim 1, Heinz teaches a method for checking quality when resistance-welding 
Workpieces (1, FIG. 1B; Abstract), the method comprising: pressing welding electrodes (5A/5B; FIG. 1B) with an electrode force against a weld spot of the workpieces (1) using an electrode drive; energizing the pressed welding electrodes (5A/5B) with a welding current for a duration of a welding time in order to liquefy a surface of the workpieces (1) (forming welding lens 26, FIG. 1B); determining, at a first time before a beginning of the liquefaction, a first value of a welding electrode parameter identifying a position of one or both of the welding electrodes, wherein the welding electrodes are pressed with the electrode force against the weld spot of the workpieces at the first time (“Closing Phase (27) and “force build up phase 28””; determine distance of spindle 7 between joints 8a, 8b of electrode caps 5a, 5b; spindle position 23 is measured during closing phase 27 in FIG. 2; pg. 3, ln. 31-40; FIG. 2); determining, at a second time (32) after the beginning of the liquefaction, a second value of the welding electrode parameter identifying a position of one or both of the welding electrodes, wherein the welding electrodes (5A/5B) are pressed with the electrode force against the weld spot of the workpieces (1) at the second time (evaluation extension time 32, FIG. 2).
Heinz does not explicitly teach the limitation of comparing the first value and the second value; and evaluating a quality of a welding process based on the comparison; however, the citation does teach that: “By capturing the on depth of penetration during and after each welding process and A comparison with given parameters can therefore be made determine the quality of a weld”, pg. 2, ln. 26-30; “This evaluation provides a measure that is proportional to the penetration depth of the electrode caps 5 a, 5 b during the welding process or after the welding process”, pg. 4, ln. 23-25; and “The electrode caps only move towards each other again after the welding current has been switched off and the weld metal between the electrode caps has cooled down. It may therefore be necessary to follow the welding phase 30 , an evaluation extension phase 32 . In this phase, the position control remains active and continues to regulate the reference position 35”, pg. 4, ln. 20-22).   Notwithstanding the foregoing, Winter teaches “After setting a static state, the measured value display for determining the sinking-in distance is set to zero within a very short time T 2 . After zeroing, the energy stored in the capacitor is directed to the welded parts and a welding current begins to flow which rises to a maximum and then decreases exponentially. As the welding current flows, the welding parts sink into one another. The sinking is finished as soon as the welding current has decreased substantially to zero. Simultaneously with the welding, a time period T 3 begins, which is dimensioned such that the welding has been carried out completely and there is sufficient time for a stable display of the measured sinking value. After the measured value display has taken place, the measured sink path is evaluated by comparison with the specified target value range”, pg. 3, ln. 50-54.
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Heinz reference, such that comparing the first value and the second value; and evaluating a quality of a welding process based on the comparison, as suggested and taught by Winter, for the purpose of providing a quality joint as “the sinking-in path is the most suitable parameter with which to make a statement about the Quality of the weld can be made because of the sink path a direct measure of how far the welded parts are connected with each other”, pg. 2, ln. 13-15.
With regard to claim 21, Winter teaches calculating a difference between the first value and the second value; and comparing the calculated difference with at least one threshold value, wherein the quantified effects include a reduction in the quality of the welding process (“After setting a static state, the measured value display for determining the sinking-in distance is set to zero within a very short time T 2 . After zeroing, the energy stored in the capacitor is directed to the welded parts and a welding current begins to flow which rises to a maximum and then decreases exponentially. As the welding current flows, the welding parts sink into one another. The sinking is finished as soon as the welding current has decreased substantially to zero. Simultaneously with the welding, a time period T 3 begins, which is dimensioned such that the welding has been carried out completely and there is sufficient time for a stable display of the measured sinking value. After the measured value display has taken place, the measured sink path is evaluated by comparison with the specified target value range”, pg. 3, ln. 50-54).
With regard to claim 23, Winter teaches the welding electrode parameter includes a drive parameter of the electrode drive and/or a position actual value of the welding electrodes (“the measuring device is then set to zero in the very short time T2, c) the welding is carried out with the values for electrode pressure, welding energy and welding pulse duration that are coordinated with each other on the sinking path of the welding parts, d) the sinking-in distance is measured during a period T 3 which includes the welding process”, cl. 1).   
With regard to claim 24, Winter teaches the comparing the first value and the second value includes taking into consideration a sheet-metal thickness combination of the workpieces and/or at least one welding parameter (“the measuring device is then set to zero in the very short time T2, c) the welding is carried out with the values for electrode pressure, welding energy and welding pulse duration that are coordinated with each other on the sinking path of the welding parts, d) the sinking-in distance is measured during a period T 3 which includes the welding process”, cl. 1).   
With regard to claim 25, Heinz teaches the workpieces are produced from aluminum and/or steel (Title: process for judging the quality of a welding joint between two sheet metal parts).
With regard to claim 26, Heinz teaches the first time is when the welding electrodes (5A/5B) are pressed with the electrode force against the weld spot of the workpieces (1) but the welding electrodes are not yet energized with the welding current (closing phase (27); pg. 3, ln. 31-40).
With regard to claim 27, Heinz teaches the first time (27) includes a current generation phase, a preconditioning phase, and/or a first 10% of the duration of the welding time (FIG. 2).
With regard to claim 29, Heinz teaches the second time (32) includes a current reduction phase, a post-heating phase, and/or a last 10% of the duration of the welding time (FIG. 2).
With regard to claim 30, Heinz teaches a control unit (13) is configured to perform the method (FIG. 1A).
With regard to claim 32, Heinz teaches a computer program is configured to prompt a control unit (13) to perform the method when the computer program is executed on the control unit (pg. 3, ln. 19-22).
With regard to claim 33, Heinz teaches the computer program is stored on a non- transitory machine-readable storage medium (higher-level robot controller 50 shown in FIG. 1a). 

Allowable Subject Matter
Claims 28 and 37-39 are allowed.   
Claims 34-36 are “objected to” as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Request for Examiner Interview
To help expedite the processing of the instant patent application, the Examiner is amendable to conducting an Examiner Interview in the interest of compact prosecution.   

Response to Arguments
Applicant's arguments filed 03/29/22 have been fully considered and are addressed hereafter.  The Examiner maintains their position with regard to claim 1.   The Applicant’s arguments at pg. 12 in the office action response states “based on the above, the alleged position of the electrodes 4a, 4b during the closing phase 27 and the force build-up phase 28, as mentioned in the Office Action, does not correspond to the claimed ‘first value’, because during the phases 27, 28 the electrodes 4a, 4b are not at a force corresponding to the claimed ‘electrode force’.   As stated by the Applicant themselves in the aforementioned cited portion of the office action response, “force build-up phase 28” is cited by the Examiner in the earlier office action to correlate with the claimed limitation of claim 1 of the instant patent application.  Additionally, it is respectfully submitted that claim 1 provides no limitations which detail what is the claimed “electrode force”.   The claim only recites “pressing welding electrodes with an electrode force”, thus it is respectfully submitted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   The Applicant is respectfully requested to explicitly amend the claim to recite what value is intended by the claim limitation “electrode force”.   Furthermore, with regard to the arguments presented at pgs. 12-13 of the office action response regarding the asserted combination with the secondary prior art citation (Winter), it is respectfully submitted that the asserted combination would not render the primary art citation inoperable for its intended purpose.   With regard to the Applicant’s arguments related to the position of the electrodes 4a, 4b during transitional phase 29 (as illustrated in FIG. 2), it is submitted that the asserted combination of prior art citations teach the claim limitations of claim 1 of the instant patent application as presented.    
	
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761